DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18:  Claim 18 requires a set of articles comprising (a) at least on encased light source device in a housing comprising i) a visible light emitting diode in combination with at least one electrical element and ii) a connector plug having electrical terminals designed to engage in a directly corresponding receptacle connector of a mobile device or adaptor for a 
	Claim 18 additionally requires a part of the claimed set of articles b) a packaged photocurable composition including a cap, wherein the LED and at least one electrical elements are positioned in the housing with the LED at one position of the housing which is an opening and said connector plug protrudes from another position of the housing, or the housed LED is positioned distant from the housed connector plug separated by a flexible cable in electrical contact with at least one element selected from the above mentioned group in either housing…. Said claim, as written, requires at least one element selected from the above mentioned group in either housing.  It is unclear what and/or which group of elements is to be selected since the device is only required to comprise at least one element, as well as, as being unclear in which of “either housing” is intended to be selected.  Said sets of articles requires at least one encased light source in a housing in provision a) wherein said encased light source device in a housing is required to comprise a visible light emitting diode in combination with at least one electrical element and a connector plug having electrical terminals.  The claim does not require a group of elements to select from and only one housing with other possible optional electrical elements and housings (“at least one” limitation).   It is unclear if applicant intends for the at least one element be selected from the groupings of the one required electrical element of the optional electrical elements in the required housing or the optional housings?  Does applicant intend for the element to be selected from the housing which has the LED and the electrical element position such that the LED is at the opening and the connector plug being at another position or 
	In claim 18, line 17:  it is set forth the LED is wired to receive at least 5V DC input obtainable from the receptacle connector.  The word “obtainable” renders the claim indefinite since it cannot be determined when the LED is or is not wired to receive at least 5V DC input from the receptacle connector of the mobile device.  Clarification is requested.  
	Regarding claim 22, it is unclear if applicant intends for the encased light source it to be detachable and reattachable to the overall package that includes an independently packaged photocurable composition?  Does applicant intend for the encased light source to be detached and reattached to the set of articles in claim 18?  Does applicant intend for the encased light source to be detached and reattached to the housing as defined in claim 18?  Clarification is requested. 

	Regarding claim 23, the limitation “capable” in line 3 is indefinite since it is not clear when the rechargeable battery is or is not capable of delivering electrical power to energize the visible LED of said light source.  Clarification is requested. 
	In claim 24, the claim requires “it” to deploy.  It is unclear what applicant intends “it” to be.  Does applicant intend for the set of articles to deploy?  Does applicant intend for the encased light source device to deploy?  Does applicant intend for the connector plug to deploy? Does applicant intend for the receptacle connector to deploy?  Clarification is requested.  
	In claim 29, the claim requires “it” be contained in a secondary package.  It is unclear what applicant intends for “it” to be or refer to.  Does applicant intend for the set of articles to be contained in a secondary package?  Does applicant intend for the at least one encased light source to be contained in a secondary package?  Does applicant intend for the packaged photocurable composition containing a cap be contained in a secondary package?  Clarification is requested.  
Claim 26 contains the trademarks/trade names AppleLightning, Apple and Lightning.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe connector plugs and a mobile device and, accordingly, the identification/description is indefinite.

	Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-26, and 34 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Starodubtsev (9,266,826).
r wishes to point out to applicant that claims 18-34 are directed towards an apparatus and as such will be examined under such conditions. The material worked upon or the process of using the apparatus are viewed as recitation of intended use and are given very patentable weight (Please see MPEP 2114 R1-2115 R2 for further details).
Starodubtsev sets forth a pen for three-dimensional printing.   Said 3D printing pen is for extruding and curing a radiation curable pasty polymer composition has a housing that contains a disposable cartridge filled with said composition.  In addition the housing having a front end containing light emitting diodes that emit light onto threads of composition exit of the composition from the device—see abstract.  The LED’s of said pen ranges in total power from 1 to 5 W and are connected to the front end of a hollow housing having a tapered nozzle with a diameter ranging from 0.6 to 1.5 mm for extruding said composition.  Said composition is irradiated with light having a wavelength in the range of 300 to 410 nm—see column 2, lines 44-49.  
The UV Pen found in figure 1: 

    PNG
    media_image1.png
    760
    1725
    media_image1.png
    Greyscale


Said pen, 20, structurally comprises a housing, 22, which consist of two compartments, 22a and 22b, which are connectable and disconnectable.  22a and 22b are molded from a hard plastic, such as polycarbonate, polytetrafluoroethylene, hard polyethylene, and etc.  22a and 22b additionally comprise a protective cap, 23c, which connected by snapping onto the front end opening—see Figure 1 and col. 3, lines 25-37.  Encased within the front end of said housing, 22, 
Starodubtsev is deemed to satisfy requirement (b) and claim 20 of the claimed set of articles, since encased within housing (22) comprising a cap (23c) is a prefilled and disposable cartridge, 24, containing a pasty material to be used for 3D printing.  Said pasty material is a radiation curable polymer composition—see col. 3, lines, 40-45.  Regarding claims 21-22, Starodubtsev sets forth the prefilled and disposable cartridge is interchangeable so that the cartridge can be selected to match specific 3D conditions, thus it is deemed Starodubtsev sets forth with sufficient specificity that said cartridge can be separated from the encased light source and that said pen can comprise multiple cartridges for different desired uses and outcomes.  
The connector plug (42 and 44) provide power to the DC motor to push/extrude the pasty material (radiation curable composition) through the nozzle past the LED lights for curing.  Thus claim 23-25 are anticipated, wherein regarding claim 24 each listed device are obvious external power sources known to skilled artisans and intended users of said pen.  
.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over as applied to claims 18-26 and 34 above, and further in view of Chaplinski et al (EP 3124509).
Starodubtsev sets forth a 3D printing pen comprising a radiation curable composition cartridge and LED light sources for curing.  Starodubtsev does not expressly set forth the radiation 
Chaplinski sets forth, per example 6, sets forth a cyanoacrylate radiation curable composition used in a bulk 3D printing process comprising 98.87 % of methoxyethyl cyanoacrylate; 68.2 ppm BF3-Et2O; 200 ppm ferrocene and 0.1 wt. % of Ivocerin (acyl germane photoinitiator, having the formula:  
    PNG
    media_image2.png
    336
    123
    media_image2.png
    Greyscale
.  Starodubtsev and Chaplinski are analogous art because they are from the same field of endeavor that is the art of visible light curing photocurable/radiation curable compositions.  Therefore, it would have been within the skill level of an ordinary artisan to fill a disposable cartridge usable in the device set forth by Starodubtsev with a known 3D printable radiation curable composition, such as set forth by the teaches of Chaplinski with a reasonable expectation of obtaining a fully visible light (LED) curable 3D printing part in absence of evidence to the contrary and/or unexpected results.  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        




SMc